Title: From Thomas Jefferson to David Ross, [6 May 1791]
From: Jefferson, Thomas
To: Ross, David



[6 May 1791]

[Nor] are there any alterations in the Observations but what the change of these articles in the Accounts rendered necessary. I made the change because I wished that the minds of the arbitrators should have as little embarrasment from the beginning as possible. I have now to propose to you that this matter be decided by three of the judges, and I would propose the three eldest, without knowing which they are, excepting however Mr. Wythe, whose friendship for me I would not embarras by  a reference of this kind. I do not think it can be decided till I return to Virginia in September, because the papers are there which will be essential to the decision. I neither wish to attend personally, nor shall attend. Indeed I presume the whole papers must be taken into the country by the arbitrators to be examined at their leisure at their homes. In the mean time should you wish to make any new obervations on my Reply, I shall be glad to have them to consider of in time before the arbitration. I am Sir Your very humble servt.

Th: Jefferson

